Title: To Benjamin Franklin from Félix Frecon, 29 June 1784
From: Frecon, Félix
To: Franklin, Benjamin



Monsieur
Lyon le 29e. Juin 1784.

Pardonnez la Liberté que je prends de vous écrire; Auteur d’un traitté des changes de toutes le places qui négocient ou peuvent négocier avec la france, il manque á mon ouvrage de faire Connoitre au public la maniere dont la france pourrait changer avec les principales Villes des Etats unis de L’Amérique.
Cette république, Monsieur, doit aux éfforts de votre Génie sa Liberté et Ses Loix. C’est par vous quelle doit entrer bientot avec avantage dans la Balance Générale du Commerce; vous avez enrichi notre Siécle d’une foule de Découverte qui exciteront L’admiration et la reconnoissance de la postérite; daignez ajouter á tant de bienfaits celui de me communiquer les instructions necessaires pour rendre mon ouvrage plus utile au public en Général et particulierement á la france et a ses nouveaux alliés.
J’ose donc vous demander,
1°. le nom, la description, le poids, mis en rapport avec celui de marc de france, le titre exprimé en fraction Générale, et la valeur, de chacune des Monnoyes réelles qui sont en usage dans les principaux endroits de L’amérique.

2°. le nom, et la Division des monnoyes fictives ou réelles dont on se sert pour tenir les comptes des Négocians, Marchands et autres, de quelle maniere on les y employe et si cette maniere est générale.
3°. s’il y a eu des changes ouverts et établis avec londres, ou quelques autres places, et de quelle maniere on les traittoit.
4°. quels sont les usages Généraux et particuliers, soit dans les achats, et ventes de Marchandises, en gros et en details en égard aux monnoyes soit fictives, soit réelles; et dans les prets d’argent &ca., savoir quels sont les termes accordés pour le crédit, si pour titre de Créance on fait des promesses, Billets, Lettres de changes á ordre, ou non, et si aprés les Echéances fixées, il y a encore des Jours de Grace.
Voila sans doute Beaucoup de choses, mais vous Jugez Monsieur, que pour être exact il faut être instruit; car je préférerois Laisser cet objet a traitter plutot que d’induire en erreur le public. Mon ouvrage s’achevoit au moment ou j’ai Songé á cet article éssentiel; c’est pourquoi je me uis enhardy a vous demander cette Grace à Laquelle je vous prie d’ajouter celle de me faire L’honneur d’accepter un ou deux exemplaires de mon Traitté, ainsi que de me permettre de me dire avec un profond Respect. Monsieur Votre tres humble et tres obeissant Serviteur

Felix FreconMathématicien place des Terreaux à Lyon

 
Notation: Felix Frecon 29 Juin 1784.
